United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1400
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
William Joseph Lowe,                     *
                                         *    [UNPUBLISHED]
      Defendant - Appellant.             *
                                    ___________

                               Submitted: March 14, 2011
                                  Filed: May 5, 2011
                                   ___________

Before LOKEN and COLLOTON, Circuit Judges, and NELSON,* District Judge.
                          ___________

PER CURIAM.

       In 1995, William Joseph Lowe was convicted of first degree sexual assault in
Colorado state court. He was discharged from prison in May 2006, after receiving
notice of his duty to register as a sex offender, and registered in Arkansas shortly
thereafter. He moved to Missouri in 2008, failed to register as a sex offender in that
State, and was charged with failing to register as required by the Sex Offender
Registration and Notification Act (SORNA) in violation of 18 U.S.C. § 2250(a). After



      *
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, sitting by designation.
the district court1 denied his motion to dismiss the indictment, Lowe entered a
conditional plea of guilty, preserving his right to appeal the denial of his motion to
dismiss.

      On appeal, Lowe argues, as he did to the district court, that the indictment must
be dismissed because the Interim Rule promulgated by the Attorney General in
February 2007 did not validly apply SORNA retroactively to sex offenders, like
Lowe, who were convicted before July 27, 2006; because the Interim Rule was the
product of an invalid delegation of legislative power and failed to comply with the
Administrative Procedure Act; and because SORNA’s registration and criminal
enforcement provisions violate the Constitution’s Ex Post Facto Clause, Commerce
Clause, and Tenth Amendment. As Lowe concedes in his brief, each of these
contentions has been rejected by prior decisions of this court that are binding on this
panel. See United States v. Voice, 622 F.3d 870, 879 (8th Cir. 2010); United States
v. Hacker, 565 F.3d 522, 526 (8th Cir. 2009); United States v. May, 535 F.3d 912,
915-22 (8th Cir. 2008).

      Accordingly, the judgment of the district court must be affirmed.
                      ______________________________




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                         -2-